Pee Cukiam.
This is an appeal by the defendant below from judgments against him by all of the plaintiffs below.
Gertrude Briggs, a minor, was an invitee occupant of the automobile of the defendant, who was her uncle. The other plaintiffs are her father and mother. Gertrude, with her uncle and his wife and their daughter, were on a trip to the shore and at South Amboy the automobile overturned and Gertrude was injured.
The only grounds of appeal are that the court erred in refusing a nonsuit and to direct a verdict.
Both of these motions were upon the ground that no negligence had been established which was the proximate cause of the happening.
The testimony of Gertrude was that they were proceeding along the road at a high or fast rate of speed when the car suddenly began to zig-zag and overturned.
*984The defendant and his wife and their daughter testified that they were going at a moderate rate of speed, perhaps twenty miles an hour, when the happening took place. The defendant, himself, says he was not traveling over twenty miles an hour when upon applying the brakes they became locked causing the car to zig-zag and turn over.
It also appears that he was an inexperienced driver, having only just obtained his driver’s license. It seems to us that under such proofs, and such conditions, a jury question was presented as to whether or not the happening was due to negligence of the defendant.
This being so the refusal to nonsuit and direct a verdict was not error.
The judgment below is affirmed, with costs.